                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5   MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com

                     10      Attorneys for Creditors
                     11      DALE GARDNER and
                             MELISSA GARDNER
                     12
                     13                                 UNITED STATES BANKRUPTCY COURT
                     14                                 NORTHERN DISTRICT OF CALIFORNIA
                     15                                           SAN JOSE DIVISION
                     16
                             In re                                              BK Case No.: 20-50469-SLJ
                     17
                     18      MORDECHAI KOKA,                                    Chapter 11

                     19                                                         OPPOSITION TO MOTION OF
                                              Debtor.                           CREDITORS JEFF AND AMALIA
                     20
                                                                                HANNA FOR APPOINTMENT OF
                     21                                                         LIQUIDATING CHAPTER 11 TRUSTEE
                                                                                PURSUANT TO 11 U.S.C. § 1104(A) AND
                     22                                                         FRBP 2007.1(A) AND 9014
                     23
                                                                                Date:           August 3, 2021
                     24                                                         Time:           2:00 p.m.
                                                                                Location:       Telephonic / Videoconference
                     25                                                         Judge:          Honorable Stephen L. Johnson
                     26
                     27
                     28

                             BK CASE NO. 20-50469-SLJ
                                                                             -1-
MEYER LAW GROUP LLP
                             OPPOSITION TO MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING CHAPTER 11
 268 BUSH STREET #3639 TRUSTEE PURSUANT
                Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                   Doc#TO197
                                          11 U.S.C. § 1104(A)
                                                  Filed:      AND FRBP 2007.1(A)
                                                           07/20/21              AND 9014
                                                                          Entered:    07/20/21 21:44:29       Page 1 of 3
                         1           Creditors Dale Gardener and Melissa Gardner (the “Gardners”) hereby submit opposition
                         2   (the “Opposition”) to the Motion of Creditors Jeff and Amalia Hanna for Appointment of
                         3   Liquidating Chapter 11 Trustee Pursuant to 11 U.S.C. § 1104(a) and FRBP 2007.1(a) and 9014
                         4   (the “Motion”) [Dkt. No. 190] filed by creditors Jeff Hanna and Amalia Hanna (the “Hannas”)
                         5   in the above-captioned matter.
                         6           In the Motion, the Hannas assert that there is cause to appoint a trustee pursuant to
                         7   section 1104(a)(1) and (a)(2) of the Bankruptcy Code, and further assert that “[t]he costs
                         8   associated with appointing a liquidating trustee in this case are inconsequential compared to the
                         9   risk of further mismanagement by the Debtor.” (Dkt. No. 190, 8:22-23).
                     10              The Gardners respectfully disagree that appointment of a Chapter 11 Trustee is in the
                     11      best interest of the estate, and further disagree that the costs associated with appointment of a
                     12      Chapter 11 Trustee will be inconsequential compared to the risk of leaving Debtor in possession.
                     13              First, since a Chapter 11 Trustee is entitled to compensation pursuant to the sliding-scale
                     14      provided for in section 326(a) of the Bankruptcy Code, it is anticipated that the administrative
                     15      costs associated with liquidation of all non-exempt assets, including the Paru Property and the
                     16      Acalanes Property, will likely exceed $126,700. See Dkt. No. 193, p. 17. Further, once
                     17      accounting for the administrative expenses of the Trustee’s other professionals, including
                     18      attorneys and accountants, it is anticipated that the costs of appointing a Chapter 11 Trustee will
                     19      exceed $275,000. Id. Regrettably, these administrative claims will reduce dollar-for-dollar
                     20      estate assets which otherwise would be available to pay allowed claims of the Gardners and the
                     21      Hannas, and under the circumstances, constitute an extraordinary cost of administration.
                     22              Second, on July 20, 2021, Debtor and the Gardners filed a Joint Chapter 11 Plan of
                     23      Reorganization [Dkt. No. 193] (the “Joint Plan”), which in relevant part: (a) provides for
                     24      immediate liquidation of the Paru Property; (b) provides for immediate payment of all net
                     25      proceeds of sale from the Paru Property and the Vichy Property to general unsecured creditors;
                     26      (c) requires all proceeds of sale to be maintained and distributed by Debtor’s counsel (Lars
                     27      Fuller); (d) virtually eliminates the incurrence of any additional administrative expenses with
                     28      implementation of the plan; (e) eliminates uncertainty and risks associated with a Chapter 11

                             BK CASE NO. 20-50469-SLJ
                                                                             -2-
MEYER LAW GROUP LLP
                             OPPOSITION TO MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING CHAPTER 11
 268 BUSH STREET #3639 TRUSTEE PURSUANT
                Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                   Doc#TO197
                                          11 U.S.C. § 1104(A)
                                                  Filed:      AND FRBP 2007.1(A)
                                                           07/20/21              AND 9014
                                                                          Entered:    07/20/21 21:44:29       Page 2 of 3
                         1   Trustee (or Chapter 7 Trustee); and (f) provides a dividend to general unsecured creditors that
                         2   will far exceed the dividend available from liquidation of all non-exempt assets by a Chapter 11
                         3   Trustee (or Chapter 7 Trustee). See Dkt. No. 193.
                         4           Third, although the Court is well aware of prior allegations made by the Gardners against
                         5   Debtor in prior pleadings, concerns regarding Debtor’s conduct or malfeasance are significantly
                         6   tempered in the Joint Plan because: (a) Debtor is only required to liquidate the Paru Property in
                         7   order to satisfy the allowed claims of general unsecured creditors; (b) all net proceeds of sale
                         8   from the Paru Property and the Vichy Property will be held in the IOLTA attorney-client trust
                         9   account for Debtor’s counsel (Lars Fuller); (c) Debtor’s counsel (Lars Fuller) will make all
                     10      disbursements to creditors; and (d) Debtor has a very real incentive to promptly perform all
                     11      obligations (without fail) in order to retain the Acalanes Property.
                     12              Based on the foregoing, the Gardners assert that although there may be “cause” to
                     13      appoint a Chapter 11 Trustee, given the favorable terms of the Joint Plan for all general
                     14      unsecured creditors of the estate, at this time, it is not in the best interest of the estate or creditors
                     15      to appoint a Chapter 11 Trustee. As such, the Gardners respectfully request that the Court deny
                     16      the Motion and allow Debtor and the Gardners to seek confirmation of the Joint Plan.
                     17
                     18       Dated: July 20, 2021                                    MEYER LAW GROUP LLP
                     19
                                                                                      By: /s/ BRENT D. MEYER
                     20
                                                                                         Brent D. Meyer
                     21                                                                  Attorneys for Creditors
                                                                                         DALE GARDNER and
                     22                                                                  MELISSA GARDNER
                     23
                     24
                     25
                     26
                     27
                     28

                             BK CASE NO. 20-50469-SLJ
                                                                                -3-
MEYER LAW GROUP LLP
                             OPPOSITION TO MOTION OF CREDITORS JEFF AND AMALIA HANNA FOR APPOINTMENT OF LIQUIDATING CHAPTER 11
 268 BUSH STREET #3639 TRUSTEE PURSUANT
                Case: 20-50469
SAN FRANCISCO CA 94104
www.meyerllp.com
                                   Doc#TO197
                                          11 U.S.C. § 1104(A)
                                                  Filed:      AND FRBP 2007.1(A)
                                                           07/20/21              AND 9014
                                                                          Entered:    07/20/21 21:44:29           Page 3 of 3
